--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


AMR CORPORATION
 


 
PROCEDURES FOR DEFERRAL OF BOARD RETAINERS AND FEES
 
(AN AMENDMENT AND RESTATEMENT
 
OF THE
 
DIRECTORS’ STOCK EQUIVALENT PLAN)
 
ARTICLE I
 
PURPOSE OF THESE PROCEDURES
 
Section 1.1 Purpose of these Procedures.  This document is effective January 1,
2005, except as otherwise expressly provided.  It is an amendment and
restatement in the entirety of the Directors’ Stock Equivalent Purchase Plan
(the “Plan”) for deferral of retainer and fees by active and former members of
the Board of Directors of AMR Corporation.  The Plan is amended and restated by
these procedures to comply with section 409A of the Internal Revenue Code of
1986, as amended (defined in Section 2.1 as the “Code”).  These procedures
control the terms and provisions of all elective deferred compensation
agreements deferring retainers and fees remaining outstanding with such Board
members on and after January 1, 2005, and shall govern the terms and conditions
of such elective deferrals.  These procedures shall prevail over the terms of
any separate agreement made pursuant to this Plan which is in conflict with this
Plan, and replace the document entitled “Director’s Stock Equivalent Purchase
Plan”, for deferrals subject to these procedures.  
 
ARTICLE II
 
DEFINITIONS
 
Section 2.1 Definitions.  Throughout this document, certain defined terms are
used which are identified by initial capitalization.  Such terms are defined in
this Section 2.1, unless the context in which such terms are used clearly
provides otherwise.  
 
(a) “AMR”.  AMR Corporation and any successor corporation thereto.
 
(b) “Beneficiary”.  A person designated by a Participant who, as permitted under
the terms of these procedures, is or may be entitled to a benefit under these
procedures in the event of the death of the Participant.  If no Beneficiary is
designated, or if the designated Beneficiary is not then living, benefits will
be paid pursuant to Section 9.2.
 
(c) “Board”.  The Board of Directors of AMR Corporation.
 
(d) “Change in Control”.  A change in ownership of AMR, or change in effective
control of AMR, or change in ownership of a substantial portion of AMR's assets,
in each case as defined in Treasury Regulation 1.409A-3(i)(5) or successor
guidance thereto.  For such purpose the specified percentages in Treasury
Regulation 1.409A-3(i)(5)(v), (vi) and (vii) or successor guidance thereto shall
be utilized, rather than any elective percentage.
 
(e) “Code”.  The Internal Revenue Code of 1986, as amended.
 
(f) “Committee”.  The Nominating/Corporate Governance Committee of the Board,
unless the Board, by majority vote of its members, elects to serve as the
Committee hereunder.  In the event the Board determines to assume the
administrative duties under these procedures, references hereunder to the
“Committee” shall be references to the Board.
 
(g) “Deferred Compensation Agreement”.  A written agreement between AMR or
American Airlines, Inc. and a Participant pursuant to which a Participant
consents to participation and makes a deferral of compensation hereunder.
 
(h) “Disabled” or “Disability”.  “Disabled” or “Disability” shall be determined
pursuant to section 409A(a)(2)(C) of the Code.  Determination of Disability
shall be made by the Committee consistently with Treasury Regulation
1.409A-3(i)(4)(i) or successor guidance thereto.
 
(i) “Participant”.  A member or former member of the Board who has electively
deferred retainers and fees under these procedures shall be a Participant and
shall remain a Participant until he or she or his or her Beneficiary has
received payment of all amounts deferred hereunder.  A Participant who is an
employee of AMR or American Airlines, Inc., is not eligible to participate while
in employee status.
 
ARTICLE III
 
ADMINISTRATION
 
Section 3.1 Administration.  This Plan shall be administered by the
Committee.  The Committee shall have the power and the duty to take all actions
necessary and proper to carry out the provisions of these procedures.  
 
ARTICLE IV
 
ELIGIBILITY AND PARTICIPATION
 
Section 4.1 Eligibility and Participation.  These procedures as provided in this
Plan shall cover members of the Board who are not employees of AMR or American
Airlines, Inc.  Such individuals shall be entitled to defer retainers and fees
while serving as members of the Board.  In the event such a member ceases to be
a member of the Board of AMR, he or she shall cease to be eligible to elect any
future deferrals hereunder, but participation shall continue until all deferrals
are paid. Any eligible Board member who has made a deferral is a Participant.  
 
ARTICLE V
 
DEFERRAL
 
Section 5.1 Deferral.  A Participant may elect prior to the commencement of each
calendar year to defer payment of all or any part of his or her director fees
and retainers for services to be rendered during the following calendar year
according to the Participant's Deferred Compensation Agreement.  In the year in
which an eligible director is elected or appointed, the eligible director may
defer retainers and fees for such year by signing a Deferred Compensation
Agreement, within thirty (30) days of election or appointment which shall become
effective for fees and retainers payable after the date of execution.  Once
executed, a Deferred Compensation Agreement may not be cancelled or
revoked.  The Participant shall elect the form in which his or her benefits
shall be paid at the time he or she makes his or her deferral election pursuant
to these procedures.  Once made, an election of the time and form of payment
cannot be changed unless (i) made twelve (12) months before the time of the
first payment to be changed, (ii) is not effective for twelve (12) months, and
(iii) must defer the payment at least five (5) years later than the originally
scheduled first payment date, except as otherwise specifically permitted in
applicable Treasury Regulations.  Each Deferred Compensation Agreement shall
constitute a separate payment election for the compensation deferred under that
Deferred Compensation Agreement.  
 
ARTICLE VI
 
ACCOUNTING FOR DEFERRED AMOUNTS
 
Section 6.1 Accounting for Deferred Amounts.  AMR shall maintain an individual
account under the name of each Participant on whose behalf compensation has been
deferred under these procedures.  Each such account shall be adjusted to reflect
the retainers and fees credited thereto, the additional amounts credited on such
compensation pursuant to Article VII and any payment of such amounts
hereunder.  Each account shall be credited with earnings or values computed
pursuant to Article VII.  
 
Section 6.2 Funding.  AMR will pay the entire cost of the Plan.  It is the
intent of AMR to pay benefits as they become payable from the general assets of
AMR.
 
ARTICLE VII
 
COMPUTATION OF AMOUNTS CREDITED TO DEFERRED ACCOUNTS
 
Section 7.1 Deferral of Retainers and Fees.  A Participant may elect to defer
all or a portion of his or her yearly retainers and fees pursuant to one of two
deferral methods:
 
(a) JP Morgan Chase Bank, N.A. Deferral.  Under this method, amounts deferred
will earn interest (compounded monthly) at the prime rate in effect from time to
time at the JP Morgan Chase Bank N.A., or any successor thereto.
 
(b) Stock Purchase Equivalent Plan.  Under this method, compensation deferred
during any calendar month is converted on the last business day of each month
into stock equivalent units by dividing the total amount of deferred
compensation by the arithmetic mean of the highest and lowest quoted selling
price, regular way, of the common stock of AMR on the New York Stock Exchange
(“Fair Market Value”) during such month.  At the end of the determined period
AMR or American Airlines, Inc., will pay to the Participant an amount in cash
equal to the number of accumulated stock equivalent units multiplied by the Fair
Market Value of the AMR common stock during the month in which the deferral
period terminates.  The number of stock equivalent units computed as above will
be allocated to the Participant’s account on a cumulative basis.
 
In the event of any merger, reorganization, consolidation, recapitalization,
stock dividend, stock split or other change in corporate structure affecting
AMR’s common stock, an adjustment will be made to the number of stock equivalent
units credited to a Participant's account.  The adjustment contemplated by this
paragraph will be similar to adjustments made to stock awards made to officers
of AMR.
 
ARTICLE VIII
 
VESTING
 
Section 8.1 Vesting.  A Participant shall at all times have a nonforfeitable
right to all amounts credited to his or her account hereunder.
 
ARTICLE IX
 
TIME AND METHOD OF DISTRIBUTION OF BENEFITS
 
Section 9.1 Time and Method of Distribution of Benefits.  Amounts shall be paid
in a single lump sum after the first to occur of the following events (not later
than sixty days after):
 
(a) the date of the Participant's Disability;
 
(b) the date of the Participant's death;
 
(c) the date of a Change in Control; or
 
(d) the time of payment elected by the Participant in his or  her Deferred
Compensation Agreement.
 
No Participant or Beneficiary shall have any right to payment of any amounts
hereunder prior to such event except as provided in this Article IX, and amounts
shall be payable hereunder only in accordance with the terms and provisions of
these procedures.  Payment may not be accelerated by action of AMR or the
Participant, except as provided in Section 10.1.  The Participant shall elect
the time at which his or her deferral for the relevant year shall be paid when
he or she makes his or her deferral election pursuant to Article V of the
Plan.  Notwithstanding anything to the contrary in this Section 9.1, prior to
December 31, 2008, changes to the time and form of payment accomplished by this
amended and restated Plan, and any amendments to individual Deferred
Compensation Agreements which change the time and form of payment shall be
deemed to have made in accordance with Internal Revenue Service Notices 2006-79
and 2007-86.
 
Section 9.2 Death of a Participant.  In the event that a Participant shall die
at any time prior to complete distribution of all amounts payable to him or her,
payment shall be made within sixty (60) days of the date of the Participant’s
death, in a lump sum to the Beneficiary designated by the Participant.  In the
absence of a designation by a Participant or if the designated Beneficiary(ies)
predecease the Participant, the unpaid amount shall be paid to the Participant's
spouse, and if the spouse is not then living to the Participant’s estate.  Each
Participant shall have the right to designate the Beneficiary selected in
writing.  Beneficiary designations shall be made only through the Participant's
Deferred Compensation Agreement.
 
Section 9.3 Time of Payment Elected by Participant.  Payment pursuant to a
Deferred Compensation Agreement for periods of Board service before January 1,
2005, shall be made in accordance with the payment terms designated by the
relevant Deferred Compensation Agreement, notwithstanding the provisions of this
Article IX.
 
Section 9.4 Payment In The Event Of Legal Disability.  If a person entitled to
any payment shall be under a legal disability, or in the sole judgment of the
Committee shall otherwise be unable to apply such payment to his or her own
interest and advantage, the Committee, in the exercise of his discretion, may
direct such payment in any one (1) or more of the following ways:
 
(a) Directly to such person;
 
(b) To his or her legal guardian or conservator; or
 
(c) To his or her spouse or to any person charged with his or her support;
 
to be expended for his or her benefit.  The decision of the Committee shall in
each case be final and binding upon all persons in interest.  Any such payment
shall completely discharge the obligations of the AMR and American Airlines,
Inc. with regard to such payment.
 
Section 9.5 Assignment.  The right to receive benefits under the Plan may not be
anticipated, alienated, sold, transferred, assigned, pledged, reimbursed or
subjected to any change or legal process.  
 
ARTICLE X
 
AMENDMENT AND TERMINATION
 
Section 10.1 Amendment; Termination.  The Board may terminate or amend this
Plan, provided that no such termination or suspension shall adversely affect a
benefit payable under this Plan with respect to a Participant.  In the event of
termination of this Plan the Committee shall distribute to the Participant in a
lump sum all amounts credited to the Participant’s account.  Such payment will
be made sixty (60) days after the date of termination.  Any termination of this
Plan which permits acceleration of payment shall be made only in accordance with
Treasury Regulation 1.409A-3(j)(4)(ix) or successor guidance hereto.
 
Section 10.2 Construction.  All questions pertaining to the construction,
validity and effect of this Plan shall be determined in accordance with the laws
of the United States and the State of Texas.
 


 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this instrument to be executed the
17th day of November, 2008, effective as of January 1, 2005.
 


AMR CORPORATION
 
By:           
Its:           Corporate Secretary

























